Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Hou 7201612 in view of Liu 8460016.
Regarding claim 3, Hou (front page) substantially discloses the claimed invention, including a connector comprising: a female connector 18; and a male connector 11, wherein: the female connector includes a housing including a pair of longitudinal sides, each of the longitudinal sides being straight along the entire length thereof between a first end and a second end, a planar side connecting the first ends of the pair of longitudinal sides of the female connector, and a front surface including a plurality of sockets 20-23 (see Figure 8 also) located therein, the plurality of sockets being arranged along a line parallel to the pair of longitudinal sides of the female connector; the male connector includes a housing including a recess 15 with a pair of longitudinal sides, a planar side connecting first ends of the pair of longitudinal sides of the male connector, and a recessed surface including a plurality of pins 58a extending therefrom, the plurality of pins being arranged along a line parallel to the pair of longitudinal sides of the male connector; and the housing of the female connector is configured to be insertable into the recess of the housing of the male connector such that the plurality of pins of the male connector enter into the plurality of sockets of the female connector.  Liu (front page) discloses a rounded side connecting the second ends of the pair of longitudinal sides of the connector, and to form the male and female connectors of Hou in this way thus would have been obvious, for polarization.
Regarding claim 40, Hou discloses the plurality of sockets 20-23 includes all sockets located in the front surface and wherein all sockets of the plurality of sockets are arranged along a line parallel to the pair of longitudinal sides of the female connector.
Regarding claim 41, Liu teaches the rounded side of the housing of the female connector includes a first end, a second end, and a length that extends arcuately from the first end to the second end.
Claim(s) 1, 2, 6, 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/094248 in view of the admitted prior art (APA – instant Background) and Hou and Liu.
	Regarding claims 1 and 2, WO ‘248 substantially discloses the claimed invention, including a system comprising: a monitor mount 460; a rack 100; a module 115; the module is configured to be detachably secured to the rack; the module includes a male connector (not shown); one of the rack and the module connector cable includes a female connector (not shown).  Hou as modified by Liu (as noted above) teaches the female connector includes a housing including a pair of longitudinal sides, a planar side connecting first ends of the pair of longitudinal sides of the female connector, a rounded side connecting second ends of the pair of longitudinal sides of the female connector, and a front surface including a plurality of sockets located therein, the plurality of sockets being arranged along a line parallel to the pair of longitudinal sides of the female connector; the male connector includes a housing including a recess with a pair of longitudinal sides, a planar side connecting first ends of the pair of longitudinal sides of the male connector, a rounded side connecting second ends of the pair of longitudinal sides of the male connector, and a recessed surface including a plurality of pins extending therefrom, the plurality of pins being arranged along a line parallel to the pair of longitudinal sides of the male connector; and the housing of the female connector is configured to be insertable into the recess of the housing of the male connector such that the plurality of pins of the male connector enter into the plurality of sockets of the female connector.  It would have been obvious to form the male and female connectors of WO ‘248 as taught by Hou and Liu, to facilitate the connection between the male and female connectors.  APA discloses the use of connector cables, and to electrically connect the module to the monitor mount by a connector cable thus would have been obvious, since connector cables are widely used for their flexibility and the ability to use cables of varying lengths.
	Regarding claim 6, Liu teaches at least one of the pair of longitudinal sides of the female connector includes at least one rib (unnumbered) protruding outwardly therefrom.
	Regarding claim 38, WO ‘248 discloses the monitor mount is configured to detachably secure a patient monitor configured to monitor and display information about a patient.
	Regarding claim 39, WO ‘248 discloses the module is a patient monitoring module configured to acquire and process data generated by at least one physiological sensor configured to monitor a physiological parameter of a patient.
Claim(s) 7-9, 11-13, 16-18, 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hou in view of Liu as applied to claim 3 above, and further in view of Little et al 8961235.
	Regarding claims 7, 11 and 12, Little et al (see Figure 2 in prior Office action) discloses the male connector or the female connector includes at least one shield spring formed therein, and to provide Hou (as modified by Liu) with same thus would have been obvious, to better engage a mating shield.
Regarding claims 8 and 13, Little et al discloses the male connector or the female connector includes at least one shield protrusion 421 formed thereon, and to provide Hou (as modified by Liu) with same thus would have been obvious, for polarization.
	Regarding claims 9 and 16-18, Little et al discloses the male connector or the female connector includes at least one shield groove 201 formed therein, and to provide Hou (as modified by Liu) with same thus would have been obvious, for polarization.
Regarding claim 21, Little et al discloses the housing of the female connector 200 is configured to be insertable into the housing of the male connector 100 such that at least one shield protrusion (not shown on the interior) of the male connector compresses at least one shield spring (see Figure below) of the female connector, and to provide Hou (as modified by Liu) with same thus would have been obvious, for better engagement between shields.
	Regarding claim 25, Little et al (see Figure from prior Office action) discloses the male connector 100 includes a shield 4 configured to contact the at least one shield spring, and to provide Hou (as modified by Liu) with same thus would have been obvious, to provide better engagement between shields. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hou in view of Liu as applied to claim 3 above, and further in view of Kobayashi et al 8961209. 
Kobayashi et al (front page) discloses a shroud 58 at the planar side of the male connector or the planar side of the female connector, and to provide Hou (as modified by Liu) with same thus would have been obvious, for guiding mating of the two connectors.
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY F PAUMEN/              Primary Examiner, Art Unit 2833